Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed medical observation apparatus comprising, inter alia, a pump provided in the connector and configured to circulate the cooling fluid, wherein the cooling channel is an annular channel through which the cooling fluid is circulated between the grip and the connector using the pump.
Amano teaches a “medical observation apparatus (endoscope apparatus 1; fig 1) comprising: a grip (camera head 40) configured to be connected to an insertion portion (insertion section 10; fig 1; [0026]) inserted into a subject, the grip being gripped by a user; a transmission cable (cable 50) extending from the grip; a heat generator (imaging element/CCD described at [0042] and connected to imaging element mounting section 501) provided inside the insertion portion or the grip, and configured to generate heat when driven ([0044]); a signal transmission path ([0028] describes the image signal communicated to the control apparatus 60 via cable 50) included in the transmission cable, and configured to perform signal transmission between the controller and the grip; and a cooling channel ([0059] describes the heat transfer from the camera head the cable 50 via the heat transfer member 700)”.  However Amano does not teach a pump provided in the connector and configured to circulate the cooling fluid, wherein the cooling channel is an annular channel through which the cooling fluid is circulated between the grip and the connector using the pump.  Therefore Amano does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/RYAN N HENDERSON/Primary Examiner, Art Unit 3795